FOX, J.
The defendant in this cause was tried by the circuit court of the city of St. Louis, upon the charge of bribery. The trial resulted in his conviction, and punishment assessed at imprisonment in the penitentiary *462for a term of six years. From this judgment defendant prosecuted hi? appeal to this court.
Appellant was jointly indicated with Julius Lehman. The evidence, instructions and proceedings in the case of Julius Lehman are substantially the same as the evidence, instructions and proceedings in this case, except that this appellant did not ash for a change of venue. With the above exception the record in this case is substantially the same as the record in the said case of The State v. Lehman, reported at page 424 of this volume.
Our conclusion in the Lehman case is announced, and adopting the views as expressed therein, as well as the conclusions reached, it results in the affirmance of the judgment in this cause, and it is so ordered.
All concur.